                          Case 1:20-cv-04291-KPF Document 45 Filed 09/21/21 Page 1 of 3

Ostrolenk                               845 Third Avenue
                                        New York, New York 10022
                                        212.596.0500
                                                                          Partners
                                                                          Samuel H. Weiner
                                                                                                    Attorneys
                                                                                                    George Brieger
                                                                                                                         Jurisdictions

                                                                          Robert C. Faber           Richard J. Danyko
Faber LLP
                                                                                                                         *DC Bar
                                        Fax 212.382.0888                                                                 **DC & CT Bars
                                                                          Max Moskowitz             Mark A. Farley
                                        www.ostrolenk.com
                                                                          James A. Finder           Marian E. Fundytus
                                        email@ostrolenk.com
Intellectual Property Law                                                 William O. Gray, III      Paul Grandinetti*
                                                                          Kourosh Salehi**          Ariel S. Peikes
                                                                          Charles C. Achkar, Ph.D




                                                                   September20 ,20 21

         VIA ECF and E-MAIL - Failla_N Y SD C hambers@ nysd .uscou rts.gov
         H on.Katherine P olkFailla


                                                                                     MEMO ENDORSED
         United States D istrictC ou rt
         Sou thern D istrictof N ew Y ork
         40 Foley Squ are
         N ew Y ork,N ew Y ork10 0 0 7

                    Re:       Jacob’s Jewelry Co., Ltd. v. Tiffany and Company et al.
                              C ivilA ction N o.:1:20 -cv-0 4291 (KP F)

         D earJ
              u d ge Failla:

                W e are cou nselto P laintiff,J
                                              acob’s J  ewelry C o.(“J acob’s)in the above-caption
         matter,and write this pre-motion letterto initiate amotion to compelthe D efend antTiffany
         and C ompany etal.(“Tiffany”   )to prod u ce the d ocu ments requ ested in J
                                                                                    acob’s D ocu ment
         Requ estN os.1-5 and 7 .

                The D ocu mentRequ ests (N os.1-15)were served O n A u gu st9,20 21 and Tiffany
         respond ed on September9,20 21,objectingto allof them.The requ ired “meetand confer”
         was held on September17 ,20 21 and an emailcommu nication from J   acob’s cou nsel(M ax
         M oskowitz)to Tiffany’s cou nsel(Rae C risler)reflectingthe “meetand confer”is attached .

                    Relative to D ocu mentRequ ests N os.1-5 and 7 ,Tiffany stated :




                  D u ringthe “meetand confer”   ,Tiffany’s cou nselelaborated thatTiffany willnot
         prod u ce any of the requ ested d ocu ments priorto the d ate on whichitis requ ired to serve
         Tiffany’s Invalid ity C ontentions,i.e.,priorto abou tD ecember9,20 21.In response to the
         u nd ersigned inqu iry whatju stifies orpermits d elayingthe d ocu mentprod u ction to
         D ecember,Tiffany’s cou nselrespond ed thatitestablished in the patent-related case law and
         practice thatpatentd efend ants are notobligated to prod u ce “priorart”to the patentin su it,


         { 0 2694652.1}
                 Case 1:20-cv-04291-KPF Document 45 Filed 09/21/21 Page 2 of 3


O STRO L E N K
FA B E R L L P

H on.Katherine P olkFailla
United States D istrictC ou rt
Sou thern D istrictof N ew Y ork
September20 ,20 21
P age 2


priorto the d ate on whichthe Invalid ity C ontentions are d u e.J
                                                                 acob’s is notaware of any
su chcase law orpatentpractice.

       A s to the otherD ocu mentRequ ests,namely Requ ests N os.6 and 8 -15,Tiffany
respond ed to eachrequ estwiththe refrain:




,end ingwithareference to the requ ested d ocu ments in eachspecific requ est.

        Thu s,J
              acob’s is leftin the d arkas to when Tiffany intend s to prod u ce any d ocu ments,
if ever.

         Respectfu lly,there is no patentpractice ru le orcase law thatpermits apatent
d efend antto d elay prod u cingrequ ested priorartand similard ocu ments u ntilafteritfirst
serves its “Invalid ity C ontentions.”Therefore,the C ou rtshou ld compelTiffany to prod u ce
the requ ested d ocu ments.

                                              Respectfu lly su bmitted ,

                                              O STRO L E N K FA B E R L L P

                                              /s/M ax M oskowitz
                                              M ax M oskowitz

                                              Attorney for Plaintiff, Jacob’s Jewelry Co, Ltd.

M M :M M
A ttachment

cc:C ou nselforD efend ants (viaE C F)




{ 0 2694652.1}
     Case 1:20-cv-04291-KPF Document 45 Filed 09/21/21 Page 3 of 3




The Court is in receipt of Plaintiff's above letter. Defendant
is directed to file a responsive letter on or before September
24, 2021.



Dated:   September 21, 2021         SO ORDERED.
         New York, New York



                                    HON. KATHERINE POLK FAILLA
                                    UNITED STATES DISTRICT JUDGE
